Title: From George Washington to Thomas Beall, 10 November 1796
From: Washington, George
To: Beall, Thomas,Gantt, John Mackall


                        
                            
                                10 November 1796
                            
                        
                        To Thomas Beall of George, and John M Gantt, greeting.
                        Whereas in and by certain Deeds executed by Amos Smith and others, whereby the
                            whole Land of the Said Amos Smith and others, situate in the Town of Carrollsburgh and also of
                            Hamburgh (now included in the City of Washington) is vested in you, subject to the Trusts in
                            the Said Deeds mentioned; and whereas all the Lands belonging to Minors, persons absent out
                            of the State, married women, or persons non compos mentis, or Lands the property of the
                            State, are by an Act of the Assembly of the State of Maryland, intituled, "An Act
                            concerning the Territory of Columbia and the City of Washington" subjected to the terms and
                            conditions recited in the before-mentioned Deeds from Amos Smith and others; and whereas all
                            the other Lands, belonging as aforesaid, within the limits of the said City of Washington
                            are subjected to the same terms and conditions as Notley Young, Daniel Carroll of Duddington
                            and others, have subjected their Lands to, by their Deeds of trust, respectively, and where
                            no conveyances have been made, the legal Estate and Trust are, by the said Act of Assembly,
                            vested in you, in the same manner as if each proprietor had been competent to make, and had
                            made a legal conveyance of his or her Land, according to the form of those already
                            mentioned, with proper acknowledgement of the execution thereof and where necessary for the
                            release of Dower; and whereas it is provided in and by the several Deeds of trust mentioned
                            in the before in part recited Act of Assembly, that you shall on the request of the
                            President of the United-States for the time being, convey all or any part of the Land which
                            shall not then be conveyed, in execution of the Trusts aforesaid to such person or persons
                            as he shall appoint, in fee-Simple—I do therefore in order to prevent any difficulties which
                            may arise in the execution of the said Trusts, request you to convey all the Lands in the
                            Towns of Carrollsburgh and Hamburgh vested in you by the said Deeds from Amos Smith and
                            others; and also, all Land in the said City of Washington vested in you by virtue of the
                            before in part recited Act of Assembly, to Gustavus Scott, William Thornton and Alexander
                            White, Commissioners appointed under the Act of Congress, intituled, "an Act for
                            establishing the temporary and permanent Seat of the Government of the United States" in
                            fee-Simple, subject to the Trusts yet remaining to be executed; and you are further
                            requested to convey, in like manner, to the said Gustavus Scott, William Thornton and
                            Alexander White, a certain Island or part of an Island situate in Aquia Creek, in the
                            county of Stafford and Commonwealth of Virginia, conveyed to you by George Brent, subject to
                            the Trusts in the Deed of the said George Brent yet remaining to be executed. Given under my
                            hand, this tenth day of November in the Year one thousand seven hundred and ninety Six.
                        
                            G. Washington
                            
                        
                    